H6imrableHclneti
              D. Eok
‘Awiitoti, Bay&ix ConntJ
Ia Grange, Texas

Dear Sir9                             opinionNO. o-6931
                                      RIB, Legalityof depoeitiligSohOOl
                                           funaslnanybd&kothertslau
                                           the eohooldepoeitoryand
                                           legalityofnotreporting
                                           incometo a State Aid Sohool

         Your mqueet for& opinionon t&e shore enbjeothae been moeived
andoarerullyconsidemdbythie departaent. He quote below your letterof
Awember 8, 1945, in fullt

           "I would like to hare your opinionon the following
      fact situation;

          "SchoolDietriotA. (0-n    sohboldistrict)of Fayette
     County,Texas paid to anotherDletriotB (BuralHi& School)
     the mna of $260.30for inetructingpupils,al80, $45.00 for
     high eohooltuitio~.

          "SchbolDistrictB cached the two vouohOm and depoeitedto
     the credit of the eohooldlstriot in another bank dther than
     the echo01depoeitory,to be need by the achoo+ The basie'of
     handllng these eume in this manner ie upon a rulingby the
     Deputy State Superintendent August 16, 1944,vhioh reads 'I
     agree with your rotion in acceptingthe oontrectfrom the school
     districtawith lees than a fifty cent localmaintenancete+.
     You will handle this oontzaotlocallyand uab the fuuda from
     the dlstriotto take care of the lnoreaeedooet of'operating
     your aohoolwhioh oannot be shown in your qtate Aid Budget.'

           "Basedupon tbs faot eituationae aboW&, I would like
      to hare rour opinionon the followiagqueetione:

          "1. Is it legal for the eotiool diatriotto depositaohool
      fund8 in any bank other than the sohooldeposltoryt

           h?. If questionone ie answered-Inthe affirutive, then
      whowould bb acoountablefor the money being spent legally
      and to whan would they report came?
Hon. Hanor D. Eck, Page 2 (o-6931)


            “3. 16 it legal for a eohool dlrtrlotnot to mport
     all lnoaueeven though they am State Aid Schools?"

             Fran the contentsof your letterwe muet aseune that Fayette
 Countyhas a duly seleotedand qualifiedCounty depoeitoryand eroept
 in the instanaeyou mention all the oounty who01 funde are depoeited
 therein. We also aaatmtethat both the sohooldietrlotementionedin
 your letterare looatedin FayetteCounty and levy and oolleota nain-
 tenanoetax for the purpoeeof eupplementingthe available eohool
 fund mcalved fron the State and oounty. It ia our furtherunderstanding
.th+t the fmms you mention, I. e. "$260.30for inatruotingpupils"and
 $45.00 for high echo01 tuition"were regulareohool funde to which
 the ooawn sohooldiatriotwae entitledeither as a result of taxes It
 had leviedor by reason of aocunulatedState and County per capita
 funda on deposit to its credit.

            We have reviewedoamfully the statute8governingthe questima
you raieed and the law applicableto each. liequote pertinentartioles
frczuRevleedCivil Statuteeof Texas:

           Article 2922 (L) (1). m80 tuitionin oertainaistdcts,
     attendanoein high schools in or out of home district-

            "Sea. 1. The board of trueteeaof any c-on or independent
     sohooldistriot,whether organizedby Generalor SpeoialLaw,
     whfoh leviesand oolleotsa naintenanoetax for the purposeof
     supplementingthe availableschool fund mcelved ATan the State
     and County shall admit into the public schoolsof the district
     free of tuition,all pemona who am over eix (6) and not over
     twenty-cme(21) years old at the beginningof the soholaatio
     year, if such person or his parentsor legal guardianreside
     within said ooBlplon
                        or independentschooldietrlct.

            "Any pupil between the age of six (6) and twenty-one(21)
     residingin a rural dietriotor other district,which leviesa
     localmainteuanoetax, who hatibeen prcuuotad  to a high echo01
     grade not taught in his hone dietriot,shall have the right to
     attenda standardized,  classified,or affiliatedhigh school in
     his hone county or iu any other oountyat the expenseof his
     hone sohool district,if suoh dletrictas determinedby its
     budgetedexpenditure6aocordingto the GeneralBudget Law is
     financiallyable to provide tuition,or othelviseat the expense
     of the State of Texas.

            "If the name of euch pupil appearson the cen8ue roll of
     hie hcsledistrictand If the pupil attendsa high rsohoolin the
     countyof hle residenoe,hie State and oountyper capita funds
     shall be tr&ferred to the receivingdlstrlotunder the General
     Iaw governingthe transferof pupils. . . .

            "Sec. 2. The superintendent
                                      of the receivingdietriot,
Hon. Haner   D. Eok, Page 3 (O-6931)


     the county eupsrintendent,and the euperintendentor prinolpal
    of the sendingdletriotshall oertify,not later than thirty
    (30) dqye after notificationof the entranceof eaoh pupil
    in the moeiving hi& eahwl, the eligibilityof pupile frvm
    the eendingdirtriotafor tuitionprivilegeein the hl& aohoole
    of the moiivin(ldietriotwhich said pupiln desire to attend
    by supplyingeuch infonvrtlonand eigningauoh formaM may be
    requiredby the State Departientof Eduoation. Upon the
    appmval of this oertifioateby the oounty superintendent,  the
    State and diatriote-hallbe obligatedfor the payment’ofthe
    tuition. The oonnQ superintendentie hereby requiredto file
    with the State Departientof Edwation a copy of the budget,
    made under the GeneralBudget Law OP the State,not later than
    Ootober let, of each year of eaoh of themveral dlstriotein
    his oounty and to furnish,snchother information86 will enable
    the State Departrentof Eduoatlonto estimatethe amount of
    high school tnitionthat each diatriotwill be able to pyj
    provided,however,that no portionof the State and ~oonnty
    availablefund8 of auoh distriotof those childrennot
    trausfermd for high eohool purpoeesshall ever be used for the
    paymentof the high echo01 tuitiondue other dietrioteexoept
    ae providedby the General LaWej providedfurther,that the
    euperlntendente pf sending independentse001 distrloteshall
    8ign a oertifloataof eligibility,whioh oert$floateehall obligate
    the distrlotend the State for the paymentof eutihtuitionat
    the rate a8 hemiqbefom provided;pro+ded further,that the
    superintendent of eaoh aending independentdiatriotie hereby
    requiredto file with the State Departmentof Eduoationa oopy
    of the budget of hia dlatriotnot later than October lst,
    of each sehwl year and to furnishsuch other infozmation86
    will enable the State Departmentof Eduostionto eetimatethe
    emount of high aohool tuitionthat the diotriotwill be able
    to wj providedfurther,that no child entitledto fme hia
    eohwl privilegeeunder the p~~vielono of this Aot ehall ever
    have euoh privilegesourtailed,or his tuitionaocount invalidated.
    This ahall not be oonatrued,however, to llmlt exoept ae to hi&
    eohwl tuition,the mgulations of tha State DewWent      of
    Educationrelativeto other provi~ioneof the pmsent Rural Aid
    Law, or such ot@er laws for the equalizationof educational
    opportrmltlee a8 may be enaoted.

         “Sec. 3. Reoeivlnghigh aohool districtsqhall make a
    report to the State Departientof Educationand the county
    superintsndent at the olose of each eemester,giving the
    name of the oounty,of the hosredietriot,and of the ahild,
    with his age, grade,and attend-e, and the rate and amount
    of tu1t10n. In additionto this report en itemizedstatement
    indicatingtuitiondue to dab shall be cent at the close
    of eaoh eemesterto the secretaryof the board of truetaesof
    the eendlngdistrict. Upon the beeie of the attendanoereport,
Hon. HceserD. Eok, Page 4 (o-69%)



     referredto in this Sectfon,when approvedby the State
    'Departssentof Eduaation,warrantsahall be issuedseni-
     anuuallyby the Stats dfmotlyto the moelvinghigh
     schooldiatrtitfor pameut of the tuitiondusj provided,
     however,each haDe dlstriotindebtedto a high school
     dial-riotfor tuitionshall issue a warrant to the high
     school distrlatnot later than June lsth, of each fisoal
     year for all of its surplusnaintenanoefunda,or aa nuch
     themof as nay be neoessaryto pay the entire tuition
     aocountof such home distriotto the receiving high
     sohool,and the superiatendent  of the receivinghi&
     sohoolshall not later than July lat, of eaoh year aertify
     to the StatsDepartsnent of Educationthe anount moeived
     by the sohwl on high school tuitionfron each sending
     district. The amountpaid by the sendingdlstriotshall
     be dsduotedfrcenthe second senf-annualpaymentmade by
     the State to the moelving eahwl, providedthat any
    'high sohooldistriotreceivingfr& the Stats Dspartment
     an amount in exoess of the total tuitionchargedby the
     receivingdiatriotshall be mquired under this Act to
     return all excess paymentto the State Departmentof
     Educationto be depoeltedwith the 'StateTreasurerto
     the credit of the fund ham which it cameo

          “Sea. ,4. The State Superintendeut  shallwithbold
     any aurdall funds due any distrlotthat refusesor falls
     to executeforma requiredby the State Departaentof
     Eduoaticnfor pupils eligibleto have theirhigh sohool
     tuitionpaid by the hcsnedistrictaud the State. It la
     furtherprovidedthat the State per capita availablefund
     for each pupil transferredfor high s&o01 purposesunder'       '
     this Act, who has enrolled in the school to which he has
     been transferred,shall be distributedto the districtsto
     whiob such pupilshave been transferredas the apportiomnent
     la paid by the State. if any distriotfalls'to pay thi6
     portionof the State per oaplta aooordbg to the provisions
     of this Aatp then the State Superintendent,  when notifiedby
     ae eupertitendmt    of the reoaivlngdistriote,aodanganled
     by an affidavitof such failure,shall withholdfrom such
     district,when the next per capita payment Is ready for
    '.distrlbutlon, suoh an amount as euoh districtmay owe any
     other dletriotuntil such obligation   has been paid; provided
     further,that the State Superintendent   shall investigate
     such aooountsand dotemine that they are justaoaountsand
     obligationsof the distriotbefore their portionof the par o8pita
     allotnentis withheld,"

            Art. 29221.Warrants _
-




    Eon. Haer.D.    ICok, Pa&e 5 (O-6931)

                  “All funda of waxy nature to whloh a rural hl&h
         eohool dlrtrlot rq be entitled     shall be paid out a
         warrantn luued by the eeoretary and signed by the
         eeore&ary and pmeident of the board of tnuteer        and
         appmrsd by the oounty ~uparintwdmt        of publio ixutruotion.
         The bou(L of eohool truetee# rhall eeleot lk own pF8midEBt
         alb reomwa       oaoh of wkar shall be a anbar of tho,,@ard.
         The esomtary shall keep a acppl.ete itaired       aooount of
         all moelpte aud diebum-t#         In a well-bound book owned
         and paid for by the dirtriot,    and his aooonnt shall be
         approved by the oouaty eupaHatendeat      end by the oorrntj
         board of lohool tnuteer    at the end of each roholutlo
         year. Ilo rohool funds shall be allotted or apportioned
         and paid to my rural hl@b lohwl dirtrlot for the
         follmring year thenafter    until thin mport in rubaitted
         to and approved by the oo\nrty l  uperintoudont Ed the 0-W
         board of who01 truetoa~.”

                   Art. 25223 - Doporlt au4 dimbumaurrt oC fab.

                   "All funda    brlon@a# to a rural hi&     rohool (Lidriot
         #hall   br doporited     in the oouaty deporitow    ~6 dirburmd
         in the euamanuc          amother fuud8 lra dlrburmd frmruoh
         dopoaltior7 urdrr      thr brporltory   law in 80 far l8 maa bra
         applioabk .

                   Art. PgPPk.     Qontrol by and of tnrrtorr-
                                                                           -




Hon. Homer D. Eok, Page 6 (O-6931)
     with said depos$toryto the oredit of said oounty,dls;t;rIot
      and munIoipalitl&j. and, for eaoh and every failureto make
      such deposit,the county treaeurershall be liableto eaid,
  . depoeitoryfor ten per oentupon tie'amountnot‘so
     deporited,30 be'raoorered by oIvll.aotionagaIn&
     lRIphtrbamare~ and the suretieeon hle offIoialbcmd
     in my   oonrt of dbmpetentjurl~dlot$6n   in the oomty.
     It shall btio.bethe ~dt&yof the tax collectorof suoh
     oomty to dbpol'lt  alitaxes oolleotedby him, or under
     hie authority,for the State and euoh countyand lte
     variousdistrioteand other munio~ipal    eubdlv@ioae,   In
     quoh depoeitoryor depoeitorles,   88 eoo~laaoolleoted,
     pendingthe preparationof hIe reportoi euoh oolleotions
     and eettlementt&ax-eon,  whloh ehallbear intereston
     daily  balanoerat the rate, If any, fixed for suoh depoeltuof
     the tax oolleotorby the Camniesi~ere~Court In lte order
     dealgnat- ruoh deporritbry   or depoeitories,  and the lntere~t
      aooruingthereonshall be apportionedby the tax oolleotorto
     the variousfund8 earningthe mm.        The bond04 suoh county
     depoeitoryor depoeitoriee#hall etand as aeourityfotirll
     suqh funds. If the tax oolleotorof auoh county ehaU fail or
     refuee to depoeittax money collectedae herein &eqt+ed, he
     shall be liableto suoh depositoryor depositoriesfor ten per
     oent upon the aaiountnot 80 depositedand shall in addition
     be liableto the State and oounty and Its variousdiatriotaand
     other municipalsubdivieionsfor all eume which would have beeti
     earnedhad tile provisionbeen oomplledwith, which intereetmay
     be reooveredIn a cult by the State. Upon euoh funds being de-
     positedae herein required,the tax collectorand euretleson
     hle bonde ohs11 thereafter be relieved of responeibility    for lte
     cafe-keaping.All money mubjeotto the oontrolof the oounty
      treamimr or paysbledn hle order,belongingto diatrloteor
     other munlo'lpal oubdlvieloneseleotingno depository,are
     hereby deolarkdto "oountjr  funda' within the wanInng of thla
     ohapterand shall be depoeltedin +ooordanoewith Its requlre-
     menta and ehallbd ooneideredin fixins the lnauntof the bond
     of suoh depoeltory."

          We muat thereforeanswer your first questionnegatively.
FayetteCounty havingpreviouelydu4 selecteda countydepoeltory,Art.
2549, ae quotedabove.makes it mandatorythat 811 money held for the
eohool dietriotabe depoeitedwith the du4 designateddepository."

          Sinoe we have given a negativeanswer to your flret question,
we deem a epeoifio tiewar to you~eecond questionla not neceeaary.

          WC aleo answeryour third questionnegative4 and cite Art.
2922(L),Sec. i, 2',3 and 4 as quoted above. Your partiou&arattention
is called to the fOllowinglanguageused in Artlole2922L,Sectlop 3:
"And the superintsndent,ofthe receivinghigh schoolshall not later
than Ju4 let, of eaoh'yearcertifyto the State Departmentof Education
the amount receivedby the echo01 on high school tuitionfram each sending
district."
Hon. HcrnerD. D,ok,Pw   7 (o-6931)



            We tifer furtherto 8. B. 167, 49th Lagislature,Beglec
Session and puata below ArticleII Seotlon 1,of eaid bill as it appeam
on page 642 of Vol. 5, Vernon'6Texas SessionLaw Service:

            “ArtialeII, TBE APPLICATICDFCD STATS am;”
            Se0tion 1. Tha t#uateeeof the dlrrtrictn   authorized
     to apply for aid W+&e       pro~lsionsof thie Aot shall send.
     to the State Superintendant  of Public Inatruoticmon fozm
     providedby arid Autharlty,whioh fonm have been approved
    by the .LegiolatiYe AoaauataBt,all infamatlan that may be
     required. Said forpu,  will includea budSatby whiah the amm~t
     of Salmy Aid to whloh a sohoolwill be.eli@ble ahall ba
    detexmlned . The reoe1Dt.e  aa ehowa in said bud&atwill
     includethe state srd oaunty availableanb localmaintananoe
    balanoerbromht forward from the preoedins year. et&b and
    oounts availableand laoalmaintananoereoel~tafor the )
    currantyaar, tuit%cmto be oollaotedlooally, and lrircellaneau6i
    reoeipts. Tha expeBditurewill inoludeealarlesof teaohere
    as determinedby the salary sohaduleotatedherein,and a               ..   I   .-




    maxinum of Two Hundred Tan Dollare ($210.00)par teacherper
    year in accreditedsohoolaand One HundredNinety Dollara ($190.00)
    per teaaherper year in unaooreditedeohoolafor other current
    expenses;providedthat If for eitheryear of the bienniumthe
    SalaryAid Allaoshianehall be ineuffloiantto guaranteethe
    eaid Two &mdred’Tan Dollars ($210.60)and On6 Hundredliinaty
    Ddlnrs ($190.00)for currentoperatingexpewer,,the State
    Superintendent, with the approvalof the LeglelatlveAooountant,
    la empaweredto raduoe all granta for that purposeproportlon-
    ately.   The total MOUnt Of approvedaXDeBdituiW8le8s the
    totalemount of reoeints will be the emunt of SalaryAid to
    whloh a schoolwill be eliaibleiprovidedin no oaae will auoh
    anauntaxoaad the apurovedamount of teaokaw’ ralariae. The
    State SrperIatanden~-shall,   subjeotto thepro&ione of thin
    Act, upna appravalof the LegislativeAccountantgrant,to the
    sohoolan &aunt of aid a~ will, with etate and .gouatyavailable
    funde, togetherwith all other fuuda inoludlnStuition,maintain
    the school for such a period and in auoh a manner aa authorlsed
    in this Aot; providedthat schooldietriotsqualifyinsfor salary            _~
    aid under the pravlelonaaf this Ant may use this aid either to
    maintaina school in the bane diatrlotor to provideeohool
    faoilitieefor the bona fide soholastioaof the distrlotein aome
    other sohool of higher rank. The applloat1anaehall be sworn
    to by the county superintendent   of all Ccsmnonecho01Distrlote
    and presidentand secretaryof the board of trueteesof all
    IndependentSchool districtaapp4ing for aid. School dlstriote
    aooeptingaid under the provisionsof this Act ehall share in
    the diatrlbutianof state and oounty availableschool funds and
    in all other funds as hereinmay be provided.(Underecoring   owe)
Hon. Hamer D. Eok, Page 8 (o-6931)



            'We true-tthe above satisfaotmF15ammo      your inquiry.

                                         Ymm   very tru4

                                      AT!BXUKEYGEUi4EALOFTEXAS



                                      By /a/ E. M. DeGeurln
                                             E. M. DeGeurin
                                                  Aeeletant

EMDIbt-48

APPROVEDRO?. 23, 1945                  APPROVED
                                       OPmIoH
/a/ Carlo8 C. Ashley                   co&lMITTER
                                       ET /e/ B.W.B.
FIESTASSISTAHT                         (xbaQw4
AT’lQRWEY GERERAL